ORDER PER CURIAM Michael Hrabovsky appeals the trial court’s judgment in favor of the City of St. Louis on Hrabovsky’s claim for damages to his vehicle from a fallen tree limb. Finding no error, we affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).